                         Case 20-11570-LSS         Doc 135      Filed 07/07/20      Page 1 of 1


                                 IN THE UNITED STATES BANKRUPTCY COURT
                                      FOR THE DISTRICT OF DELAWARE

         In re:                                               §
                                                              §      Chapter 11
         PYXUS INTERNATIONAL, INC., et al.,                   §
                          Debtors.                            §      Case No. 20-11570 (LSS)
                                                              §
                                                              §      (Joint Administration Requested)
                                                              §
                                                              §

             MOTION AND ORDER FOR ADMISSION PRO HAC VICE OFWILLIAM T. RUSSELL, JR.

          Pursuant to Local Rule 9010-1 and the below certification, counsel moves the admission pro hac vice of
    William T. Russell, Jr. of Simpson Thacher & Bartlett LLP to represent the above-captioned debtors and debtors
    in possession in these cases.

    Dated: July 7, 2020                                 /s/ Kara Hammond Coyle
                                                        Kara Hammond Coyle (No. 4410)
                                                        Young Conaway Stargatt & Taylor, LLP
                                                        Rodney Square, 1000 North King Street
                                                        Wilmington, DE 19801
                                                        Telephone: (302) 571-6600
                                                        Email: kcoyle@ycst.com

                       CERTIFICATION BY COUNSEL TO BE ADMITTED PRO HAC VICE

           Pursuant to Local Rule 9010-1, I certify that I am eligible for admission to this Court, am admitted,
    practicing and in good standing as a member of the Bar of the State of New York, and submit to the disciplinary
    jurisdiction of this Court for any alleged misconduct which occurs in the preparation or course of this action. I
    also certify that I am generally familiar with this Court’s Local Rules and with the Standing Order for District
    Court Fund effective September 1, 2016. I further certify that the annual fee of $25.00 has been paid to the Clerk
    of the Court for the District Court.

    Dated: July 7, 2020                                 /s/ William T. Russell, Jr.
                                                        William T. Russell, Jr.
                                                        Simpson Thacher & Bartlett LLP
                                                        425 Lexington Avenue
                                                        New York, NY 10017
                                                        Telephone: (212) 455-2000
                                                        Email: wrussell@stblaw.com

                                           ORDER GRANTING MOTION

             IT IS HEREBY ORDERED that counsel’s Motion for Admission pro hac vice is granted.




26738241.1
